April 23, 2004


Mr. Charles R. Watson Jr.
Mullin Hoard & Brown, L.L.P.
P. O. Box 31656
Amarillo, TX 79120-1656
Mr. L. T. "Butch" Bradt
The Teltschik Law Firm
5718 Westheimer Rd., Suite 700
Houston, TX 77057-5785

RE:   Case Number:  02-0670
      Court of Appeals Number:  07-00-00143-CV
      Trial Court Number:  96-64747

Style:      GEORGE E. CIRE, JR., MARTHA K. ADAMS AND TAYLOR & CIRE
      v.
      CARLA ROBERSON CUMMINGS

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Charles      |
|   |Bacarisse        |
|   |Ms. Peggy Culp   |